Order denying plaintiff’s motion for an injunction pendente lite affirmed, with ten dollars costs and disbursements. Assuming, without deciding, that the notes which the plaintiff negotiated with the defendant are void, the plaintiff may not have the relief it seeks. The defendant is not invoking the court’s aid. The plaintiff does invoke the court’s aid in a transaction which, it asserts, was illegal and resulted in two void notes. In such a situation the courts will not aid either party in enforcing the contract or in setting it aside, or in recovering back what has passed between them. (N. Y. State Loan & Trust Co. v. Helmer, 77 N. Y. 64, 72.) If a court of equity did deem the situation to be one where one party should be aided, a condition precedent to the granting of such aid would be the doing of equity by the one who seeks equity. This would require, in the case at bar, that the plaintiff tender back the proceeds of the alleged discounting transaction. This it does not claim to have done, nor does it now offer to do it. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.